On Motion for Rehearing.
Mrs. Bertha Morgan, a feme sole, owned the land involved.
1. On April 24, 1924, Mrs. Morgan executed and delivered a deed of trust upon the land to secure the City National Bank of Corpus Christi in the payment of her indebtedness to it in the sums of $500 and $150, evidenced by her notes, and $2,500 for future advances. In the same instrument a lien was also reserved to secure E. B. Eidson in the payment of Mrs. Morgan's debt to him of $1,000, but Eidson's lien was in express terms made secondary to the bank's lien.
2. On December 23, 1924, Mrs. Morgan executed and delivered another and additional deed of trust upon the same land to secure the bank in the payment of her additional debts to it of $640 and $1,074, as well as subsequent indebtedness accruing from Mrs. Morgan to the Bank.
3. Two years later, on November 22, 1926, Mrs. Morgan executed and delivered yet another deed of trust to secure the said Eidson in the payment of her obligations to him in the sum of $1,665.71.
The effect of these transactions was to burden the land with a first lien to secure the bank in the sums of $500 and $150 and whatever advancements the bank thereafter made to Mrs. Morgan in pursuance of that contract; with a second lien to secure Eidson in the sum of $1,000, enforceable after the satisfaction of said first lien; with a third lien to secure the bank in the sums of $640 and *Page 927 
$1,074, enforceable after the satisfaction of the bank's first lien and Eidson's second lien; and with a fourth lien to secure Eidson in the sum of $1,665.71, enforceable after the satisfaction of the bank's first lien, Eidson's second lien, and the bank's third lien.
The bank did not seek in this action to recover upon Mrs. Morgan's indebtedness to it, or to foreclose any of its liens upon the land involved. The bank simply stood upon its claims to fee-simple title to the land by virtue of the trustee's sale to it, and of Mrs. Morgan's quitclaim deed of the land to it. The trial court held that the trustee's sale was ineffectual, and canceled the trustee's conveyance thereunder to the bank. We sustain that holding. The trustee's sale, pending this litigation, could not operate to impair or otherwise affect the rights of the parties as determined by the litigation, and the sale and conveyance thereunder were rendered ineffectual by the failure of the bank to show, affirmatively, that notice of such sale was given in the manner provided in the deed of trust, and by the laws relating to sales under the powers granted in such instrument.
No disposition was made in the decree of the quitclaim deed by which Mrs. Morgan, the holder of the legal title to the land, conveyed her title to the bank. But that conveyance was affirmed by Mrs. Morgan and Eidson, who set up that deed, and claimed and recovered the consideration they alleged the bank had agreed, by parol, to pay therefor; they sought and procured specific performance by the bank of its obligations under the quitclaim deed. The bank also set up that conveyance, and, having been required to perform thereunder, it was entitled to enforce the conveyance against Mrs. Morgan and Eidson; in other words, it was entitled to recover Mrs. Morgan's title, as against both Mrs. Morgan and Eidson, subject to the lien of Eidson to secure him for the amount of her debt to him, fixed by him in his pleadings at $4,200. He obtained judgment from her for $4,315, and for foreclosure upon the land to secure said sum. Under the findings of the jury she was entitled to judgment over against the bank for whatever sum she could be required to pay Eidson under his pleadings, to wit, $4,200. Instead of rendering judgment over in her behalf, however, the court rendered a direct judgment in her favor, against the bank, for $4,315. This was error, both in the character and amount of the decree. For, under that judgment, Eidson is entitled to execution against the bank's land for the sum of $4,315 to satisfy his claim against Mrs. Morgan of $4,200, and Mrs. Morgan may at the same time have execution directly against the bank for a like sum. By this process the bank is subjected, in effect (by both a foreclosure against the property in favor of Eidson and an unqualified money judgment in favor of Mrs. Morgan), to liability amounting to $8,630, whereas its true liability under Eidson's prayer is only $4,200. It is therefore obvious that the judgment should not stand as written.
There is this further vice in the judgment: There was no finding of the jury of the amount adjudged to be owing by Mrs. Morgan to Eidson, and the evidence upon this phase of the case is not so clear and conclusive as to warrant the trial judge in taking that issue from the jury and determining it himself.
Appellant's motion for rehearing will be granted, and the judgment reversed and the cause remanded.